

Exhibit 10.2
Power Integrations, Inc.
Amended and Restated 1997 Outside Directors Stock Option Plan
(As Adjusted for the 1-for-1 Stock Dividend on August 19, 2020)
1.    Establishment, Purpose and Term of Plan.
1.1    Establishment. The Power Integrations, Inc. 1997 Outside Directors Stock
Option Plan (the “Plan”) is hereby established effective as of the effective
date of the initial registration by the Company of its Stock under Section 12 of
the Exchange Act (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract and retain highly qualified persons to serve as Outside Directors of the
Company and by creating additional incentive for Outside Directors to promote
the growth and profitability of the Participating Company Group.
1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed.
2.    Definitions and Construction.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)    “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).
(b)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(c)    “Committee” means a committee of the Board duly appointed to administer
the Plan and having such powers as shall be specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.
(d)    “Company” means Power Integrations, Inc., a Delaware corporation, or any
successor corporation thereto.
    1

--------------------------------------------------------------------------------



(e)    “Consultant” means any person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a
Director.
(f)    “Director” means a member of the Board or the board of directors of any
other Participating Company.
(g)    “Employee” means any person treated as an employee (including an officer
or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.
(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(i)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Board, in its sole discretion, or by the
Company, in its sole discretion, if such determination is expressly allocated to
the Company herein, subject to the following:
(i)    If, on such date, there is a public market for the Stock, the Fair Market
Value of a share of Stock shall be the closing sale price of a share of Stock
(or the mean of the closing bid and asked prices of a share of Stock if the
Stock is so quoted instead) as quoted on the Nasdaq National Market, the Nasdaq
Small-Cap Market or such other national or regional securities exchange or
market system constituting the primary market for the Stock, as reported in the
Wall Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Board, in its sole discretion.
(ii)    If, on such date, there is no public market for the Stock, the Fair
Market Value of a share of Stock shall be as determined by the Board without
regard to any restriction other than a restriction which, by its terms, will
never lapse.
(j)    “Option” means a right to purchase Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan.
(k)    “Optionee” means a person who has been granted one or more Options.
(l)    “Option Agreement” means a written agreement between the Company and an
Optionee setting forth the terms, conditions and restrictions of the Option
granted to the Optionee.
(m)    “Outside Director” means a Director of the Company who is not an
Employee.
    2

--------------------------------------------------------------------------------



(n)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(o)    “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.
(p)    “Participating Company Group” means, at any point in time, all
corporations collectively which are then Participating Companies.
(q)    “Service” means the Optionee’s service with the Participating Company
Group, whether in the capacity of an Employee, a Director or a Consultant. The
Optionee’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Optionee renders Service to the
Participating Company Group or a change in the Participating Company for which
the Optionee renders such Service, provided that there is no interruption or
termination of the Optionee’s Service. The Optionee’s Service shall be deemed to
have terminated either upon an actual termination of Service or upon the
corporation for which the Optionee performs Service ceasing to be a
Participating Company.
(r)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.
(s)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural, the plural shall include the singular, and use of the term “or”
shall include the conjunctive as well as the disjunctive.
3.    Administration. The Plan shall be administered by the Board. All questions
of interpretation of the Plan or of any Option shall be determined by the Board,
and such determinations shall be final and binding upon all persons having an
interest in the Plan or such Option. Any officer of a Participating Company
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, determination or election which is the responsibility
of or which is allocated to the Company herein, provided the officer has
apparent authority with respect to such matter, right, obligation, determination
or election.
4.    Shares Subject to Plan.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be one million six hundred thousand (1,600,000) and shall
consist of authorized but unissued shares or reacquired shares of Stock or any
combination thereof. If an outstanding Option for any reason expires or is
terminated or canceled or shares of Stock acquired, subject to repurchase, upon
the exercise of an Option are repurchased by the Company,
    3

--------------------------------------------------------------------------------



the shares of Stock allocable to the unexercised portion of such Option, or such
repurchased shares of Stock, shall again be available for issuance under the
Plan.
4.2    Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan, to the “Initial Option” and “Annual Option” (as defined in Section
6.1), and to any outstanding Options, and in the exercise price of any
outstanding Options. If a majority of the shares which are of the same class as
the shares that are subject to outstanding Options are exchanged for, converted
into, or otherwise become (whether or not pursuant to an “Ownership Change
Event” as defined in Section 8.1) shares of another corporation (the “New
Shares”), the Board may unilaterally amend the outstanding Options to provide
that such Options are exercisable for New Shares. In the event of any such
amendment, the number of shares subject to, and the exercise price of, the
outstanding Options shall be adjusted in a fair and equitable manner as
determined by the Board, in its sole discretion. Notwithstanding the foregoing,
any fractional share resulting from an adjustment pursuant to this Section 4.2
shall be rounded down to the nearest whole number, and in no event may the
exercise price of any Option be decreased to an amount less than the par value,
if any, of the stock subject to the Option.
4.3    Repricing and Repurchase of Options. Notwithstanding anything to the
contrary set forth herein, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, Ownership Change Event, split-up, spin-off, combination,
reclassification or exchange of shares), outstanding Options may not be amended
to reduce the exercise price of such outstanding Options or canceled in exchange
for cash, other awards or Options with an exercise price that is less than the
exercise price of the original Options without stockholder approval.
5.    Eligibility and Type of Options.
5.1    Persons Eligible for Options. An Option shall be granted only to a person
who, at the time of grant, is an Outside Director.
5.2    Options Authorized. Options shall be nonstatutory stock options; that is,
options which are not treated as incentive stock options within the meaning of
Section 422(b) of the Code.
6.    Terms and Conditions of Options. Options shall be evidenced by Option
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Board shall from time to time establish. Option Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
    4

--------------------------------------------------------------------------------



6.1    Automatic Grant of Options. Subject to execution by an Outside Director
of the appropriate Option Agreement, Options shall be granted automatically and
without further action of the Board, as follows:
(a)    Initial Option. Each person who is (i) serving as an Outside Director on
the Effective Date, or (ii) first elected or appointed as an Outside Director
after the Effective Date shall be granted an Option to purchase sixty thousand
(60,000) shares of Stock on the Effective Date or the date of such initial
election or appointment, respectively (an “Initial Option”), provided that no
Initial Option shall be granted from April 12, 2010 until such time as the Board
determines that Initial Options shall no longer be suspended under the Plan.
Notwithstanding anything herein to the contrary, an Initial Option shall not be
granted to a Director of the Company who previously did not qualify as an
Outside Director but subsequently becomes an Outside Director as a result of the
termination of his or her status as an Employee.
(b)    Annual Option. Each Outside Director (including any Director who
previously did not qualify as an Outside Director but who subsequently becomes
an Outside Director) shall be granted an Option to purchase twenty thousand
(20,000) shares of Stock on each of his or her “Anniversary Dates”, provided
such person remains an Outside Director on such Anniversary Date (an “Annual
Option”) and provided that no Annual Option shall be granted from January 27,
2009 until such time as the Board determines that Annual Options shall no longer
be suspended under the Plan. The Anniversary Date for an Outside Director who
was serving on the Board on the Effective Date shall be the date which is twelve
(12) months after the Effective Date and successive anniversaries thereof. The
Anniversary Date for an Outside Director who is elected or appointed to the
Board after the Effective Date shall be the date which is twelve (12) months
after such election or appointment and successive anniversaries thereof.
(c)    Right to Decline Option. Notwithstanding the foregoing, any person may
elect not to receive an Option by delivering written notice of such election to
the Board no later than the day prior to the date such Option would otherwise be
granted. A person so declining an Option shall receive no payment or other
consideration in lieu of such declined Option. A person who has declined an
Option may revoke such election by delivering written notice of such revocation
to the Board no later than the day prior to the date such Option would be
granted pursuant to Section 6.1(a) or (b), as the case may be.
6.2    Exercise Price. The exercise price per share of Stock subject to an
Option shall be the Fair Market Value of a share of Stock on the date the Option
is granted.
6.3    Exercise Period. Each Option shall terminate and cease to be exercisable
on the date ten (10) years after the date of grant of the Option unless earlier
terminated pursuant to the terms of the Plan or the Option Agreement.
6.4    Right to Exercise Options.
(a)    Initial Options. Except as otherwise provided in the Plan or in the
Option Agreement, an Initial Option shall (i) first become exercisable on the
date which is one (1) year after the date on which the Initial Option was
granted (the “Initial Option Vesting
    5

--------------------------------------------------------------------------------



Date”); and (ii) be exercisable on and after the Initial Option Vesting Date and
prior to the termination thereof in an amount equal to the number of shares of
Stock initially subject to the Initial Option multiplied by the Vested Ratio as
set forth below, less the number of shares previously acquired upon exercise
thereof. The Vested Ratio described in the preceding sentence shall be
determined as follows:

Vested RatioPrior to Initial Option Vesting Date0On Initial Option Vesting Date,
provided the Optionee’s Service has not terminated prior to such date1/3PlusFor
each full month of the Optionee’s continuous Service from the Initial Option
Vesting Date until the Vested Ratio equals 1/1, an additional1/36

(b)    Annual Options. Except as otherwise provided in the Plan or in the Option
Agreement, an Annual Option shall (i) first become exercisable on the date which
is twenty-five (25) months after the date on which the Annual Option was granted
(the “Annual Option Vesting Date”); and (ii) be exercisable on and after the
Annual Option Vesting Date and prior to the termination thereof in an amount
equal to the number of shares of Stock initially subject to the Annual Option
multiplied by the Vested Ratio as set forth below, less the number of shares
previously acquired upon exercise thereof. The Vested Ratio described in the
preceding sentence shall be determined as follows:

Vested RatioPrior to Annual Option Vesting Date0On Annual Option Vesting Date,
provided the Optionee’s Service is continuous from the date of grant of the
Annual Option until the Annual Option Vesting Date1/12PlusFor each full month of
the Optionee’s continuous Service from the Annual Option Vesting Date until the
Vested Ratio equals 1/1, an additional1/12

6.5    Payment Of Exercise Price.
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check, or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Optionee having a
Fair Market Value not less than the exercise price, (iii) by the assignment of
the proceeds of a sale or loan with respect to some or all of the shares being
acquired upon the exercise of the Option (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System) (a
“Cashless Exercise”), or (iv) by any combination thereof.
(b)    Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company of shares of Stock to the extent such tender
of Stock would constitute a violation of the provisions of any law, regulation
or agreement restricting the redemption of the Company’s stock. Unless otherwise
provided by the Board, an Option may not be exercised by tender to the Company
of shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.
    6

--------------------------------------------------------------------------------



(c)    Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.
6.6    Tax Withholding. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of whole shares
of Stock having a Fair Market Value equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Participating Company Group with respect to such Option or the shares acquired
upon exercise thereof. Alternatively, or in addition, in its sole discretion,
the Company shall have the right to require the Optionee to make adequate
provision for any such tax withholding obligations of the Participating Company
Group arising in connection with the Option or the shares acquired upon exercise
thereof. The Company shall have no obligation to deliver shares of Stock until
the Participating Company Group’s tax withholding obligations have been
satisfied.
7.    Standard Form of Option Agreement.
7.1    General. Each Option shall comply with and be subject to the terms and
conditions set forth in the appropriate form of Nonstatutory Stock Option
Agreement adopted by the Board concurrently with its adoption of the Plan and as
amended from time to time.
7.2    Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any of the standard forms of Option Agreement
described in this Section 7 either in connection with the grant or amendment of
an individual Option or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Option Agreement are not
inconsistent with the terms of the Plan.
8.    Change In Control.
8.1    Definitions.
(a)    An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company:
(i)    the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;
(ii)    a merger or consolidation in which the Company is a party;
(iii)    the sale, exchange, or change in all or substantially all of the assets
of the Company; or
(iv)    a liquidation or dissolution of the Company.
    7

--------------------------------------------------------------------------------



(b)    A “Change In Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.
8.2    Effect of Change in Control on Options. In the event of a Change in
Control, any unexercisable or unvested portion of the outstanding Options shall
be immediately exercisable and vested in full as of the date ten (10) days prior
to the date of the Change in Control. The exercise or vesting of any Option that
was permissible solely by reason of this Section 8.2 shall be conditioned upon
the consummation of the Change in Control. In addition, the surviving,
continuing, successor, or purchasing corporation or parent corporation thereof,
as the case may be (the “Acquiring Corporation”), may either assume the
Company’s rights and obligations under outstanding Options or substitute for
outstanding Options substantially equivalent options for the Acquiring
Corporation’s stock. For purposes of this Section 8.2, an Option shall be deemed
assumed if, following the Change in Control, the Option confers the right to
purchase in accordance with its terms and conditions, for each share of Stock
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled. Any Options which are neither assumed or substituted for by the
Acquiring Corporation in connection with the Change in Control nor exercised as
of the date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control. Notwithstanding the
foregoing, shares acquired upon exercise of an Option prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Option Agreement evidencing such Option except as otherwise provided in
such Option Agreement. Furthermore, notwithstanding the foregoing, if the
corporation the stock of which is subject to the outstanding Options immediately
prior to an Ownership Change Event described in Section 8.1(a)(i) constituting a
Change in Control is the surviving or continuing corporation and immediately
after such Ownership Change Event less than fifty percent (50%) of the total
combined voting power of its voting stock is held by another corporation or by
other corporations that are members of an affiliated group within the meaning of
Section 1504(a) of the Code without regard to the provisions of Section 1504(b)
of the Code, the outstanding Options shall not terminate.
    8

--------------------------------------------------------------------------------



9.    Nontransferability of Options. During the lifetime of the Optionee, an
Option shall be exercisable only by the Optionee or the Optionee’s guardian or
legal representative. No Option shall be assignable or transferable by the
Optionee, except by will or by the laws of descent and distribution.
10.    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
11.    Termination or Amendment of Plan. The Board may terminate or amend the
Plan at any time. However, subject to changes in applicable law, regulations or
rules that would permit otherwise, without the approval of the Company’s
stockholders, there shall be (a) no increase in the total number of shares of
Stock that may be issued under the Plan (except by operation of the provisions
of Section 4.2), and (b) no other amendment of the Plan that would require
approval of the Company’s stockholders under any applicable law, regulation or
rule. In any event, no termination or amendment of the Plan may adversely affect
any then outstanding Option, or any unexercised portion thereof, without the
consent of the Optionee, unless such termination or amendment is necessary to
comply with any applicable law, regulation or rule.


    9